Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election without traverse of Group 1, claims 1, 2, 6-8, 14, 18, 22-24 and 43 filed March 3, 2022 in response to the Office Action of December 3, 2021.
The election of the species: JSI-124 (cucurbritacin I) as the specific STAT3 inhibitor or the inhibitor of the JAK/STAT pathway; and cisplatin as the specific chemotherapeutic agent is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction/election requirement, the election of the species has been treated as an election without traverse (MPEP § 818.01(a)). 
It is noted that the specification and claims do not disclose MF3956. Upon further consideration, election requests for species ii and species iii of Group I set forth in previous Office Action of October 1, 2021 are hereby withdrawn. 
Claims 1, 2, 6-8, 14, 18, 22-24, 29, 30, 32, 33, 36, 37 and 43 are pending.
Claims 6, 29, 30, 32, 33, 36, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 2, 7, 8, 14, 18, 22-24 and 43 are under consideration as they read on the elected species (JSI-124 and cisplatin). 
Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "preferably" in line 2 and “more preferably” in line 4 render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate corrections are required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended claim 8 recites: “The method of claim 7, wherein the JSI-124 (cucurbitacin I) is administered at a dose of about 0.1 M; and/or…”. Thus, claim 8 encompasses methods in which JSI-124 is not part of the method because the administration of JSI-124 can be an optional alternative. Therefore, claim 8 does not include all the limitations of the claim (claim 7) from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 14, 18, 22-24 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The rejected claims are drawn to a method for treating or preventing a gynecological tumor in a subject comprising: identifying a subject with a gynecological tumor; and administering to the subject a therapeutically effective amount of a signal transducer and activator of transcription 3 (STAT3) activity inhibitor or an inhibitor of the JAK/STAT pathway, thereby treating or preventing the gynecological tumor in the subject. Given the Broadest Reasonable Interpretation (BRI), an inhibitor can be a compound that decreases expression or activity of STAT3 or any component involved in the JAK/STAT pathway. On one hand, an inhibitor can be a small molecule drug, peptide, protein, antibody, oligonucleotide, or siRNA, CRISPR etc… These compounds vary significantly, have different structures and physical/chemical properties, and function through different mechanisms. In addition, with regarding to the JAK/STAT pathway, as evidenced by Murray (Murray, The Journal of Immunology, 178:2623-2629, Publication Year: 2007), almost 40 cytokines receptors and other genes signal through combinations of four JAK and seven STAT family members. Thus, under BRI, many genes are involved in JAK/STAT pathway, including IL-10, IL-6, IL-11, OSM, LIF, CNTF, IL-22, IFN, G-CSF, EPO, TPO, IL-3, IL-5, Leptin, IL-2, IL-4, IL-7, IL-9, IL-15, IL-21, IL-12, IL-23, GATA3, CD23, THY1, GP49 NFIL3, ARG1, FIZZ1, YM1, DECTIN1, AMCase, CSM, BCIX, … etc. See Abstract, Figs. 1 and 2. Given that there are large number of genes involved in JAK/STAT pathway and unlimited number of inhibitor compounds for each gene, there are even larger number of combinations encompassed by the claims. Thus, the claims encompass administering a genus of inhibitors with indefinite number of species, including both known and unknown inhibitors to STAT3 and any component of the JAK/STA pathway.
These claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to a STAT3 activity inhibitor, or an inhibitor of the JAK/STAT pathway, such as JAK1 inhibitor, JAK2 inhibitor, STAT1 inhibitor, STAT2 inhibitor, IL-6 inhibitor or GCSF inhibitor, … etc, the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description of these inhibitors. Specifically, for STAT3 activity inhibitors, the specification disclose several small molecular inhibitors, including JSI-124, pyrimethamine, atovaquone, pimozide, guanabenz acetate, alprenolol hydrochloride, nifuroxazide, solanine alpha, fluoxetine hydrochloride, ifosfamide, pyrvinium pamoate, moricizine hydrochloride, 3,3'-oxybis[tetrahydrothiophene, 1,1,1', 1'- tetraoxide], 3-(1,3-benzodioxol-5-yl)-1,6-dimethyl-pyrimido[5,4-e]-1,2,4-triazine-5,7(-1H,6H)- U.S. Patent Application No. 16/499,393Garraway et al.dione, 2-(1,8-Naphthyridin-2-yl)phenol, 3 -(2-hydroxyphenyl)-3 -phenyl-N,N- dipropylpropanamide as well as any derivatives of these compounds or analogues thereof, See [0006], [0007], claims 6 and 7. Among them, the specification shows that among 14 tested JAK/STAT inhibitors, only JSI-124 shows consistent and significant anti-tumor activity to OVACR4 and OVACR8 cell lines, Figs. 6, 7, 11, 12, [0032], [0033], [0037], [0038], Examples 6-8, indicating not all JAK/STAT inhibitors are effective in treating only ovarian tumor. Similarly, the specification only shows JSI-124 which has anti-tumor activity to platinum-resistant ovarian tumor, See Examples 6, 10 and 11. The specification fails to disclose any other types of STAT3 inhibitors which have therapeutic activity to gynecological tumor or to platinum-resistant gynecological tumor. The specification also fails to disclose inhibitors to any inhibitors to other components of the JAK/STAT pathway, and therefore does not represent the substantial variety covered by the genus of inhibitors covered by the claims.
Regarding to the JAK/STAT pathway, O’Shea (O’Shea et al., Annu. Rev. Med. 66:311-328, Publication year: 2015) teaches that different STAT genes (STAT1-6) mediate signaling for various cytokine and hormone receptors, See Fig. 2 and Table 1. Kocking-out different STATs causes different phenotypes in mouse. Different STATs or JAKs are associated with different human diseases, See Table 1. Therefore, one of ordinary skilled in the art would not expect any inhibitor to any component of the JAK/STAT pathway to have claimed therapeutic properties to any gynecological tumor. 
Although Applicants may argue that it is possible to screen for inhibitors that inhibit STAT3 activity or inhibit the JAK/STAT pathway and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. "As we held in Lilly, "[a]n adequate written description of a DNA ... 'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention." 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions." In the instant case, knowledge of screening methods provides no information about the structure of any future inhibitors yet to be discovered that may function as claimed. The components of JAK/STAT provide no information about the structure of an inhibitor that may inhibit them.
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). In the instant claims, the information is only given for a few STAT3 inhibitors, e.g. JSI-124. The specification fails to provide any structural features coupled to the claimed functional characteristics.
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Accordingly, the specification lacks adequate written description for the recited (STAT3) activity inhibitor or an inhibitor of the JAK/STAT pathway for treating or preventing a gynecological tumor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 14, 18, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebti (Sebti et al., US 2004/0138189 A1, Publication Date: 2004-07-15, cited in IDS).
	Sebti teaches that the signal transducers and activators of transcription (STATs) are key signal transduction proteins that play dual role of transducing biological information from cell surface receptors to the cytoplasm and translocating to the nucleus where, as transcription factors, they regulate gene expression. Mammalian cells express seven different STATs (1, 2, 3, 4, 5a, 5b, and 6). See [0003].
	Sebti teaches that STAT3 is involved in oncogenesis, because 1) STAT3 is found constitutively tyrosine phosphorylated and activated in many human cancers. This abnormal activation of STAT3 is prevalent in many cancers, including ovarian cancer (which is a gynecological tumor as evidenced by claim 2), and is required for growth and survival of the tumors; 2) many oncogenes induce constitutive activation of STAT3; 3) expression of a constitutively-activated mutant of STAT3, where stable dimerization was forced through disulfide covalent linkage, was shown to be sufficient to induce cell transformation and tumor growth in nude mice; 4) blocking aberrant activation of STAT3 results in inhibition of tumor growth and survival and induction of apoptosis with little side effects to normal cells. See [0005].
	Sebti teaches the STAT3 signaling pathway as a selective cancer drug discovery target. See [0007].
	Sebti teaches several approaches to inhibit STAT3 activities, including blocking ligand/receptor interactions, inhibiting receptor and non-receptor tyrosine kinases, activating phosphotyrosine STAT3 phosphatases, and blocking STAT3 dimerization, nuclear translocation, DNA-binding, and gene transcription. See [0008].
	Sebti teaches that JSI-124 (cucurbitacin I) is a potent suppressor of the JAK/STAT3 pathway, and exhibits potent antitumor activity, See [0011], Fig. 1, and Example 1.
	Sebti teaches a method of inhibiting the growth of cancer cells in a patient by the administration of JSI-124, or analogs thereof. See [0013].
Sebti teaches a method for treating cancer comprising administering cucurbitacin I (JSI-124), or a pharmaceutically acceptable salt or analog thereof, to a patient in need of such treatment. See claim 1.
Sebti teaches that patient refers to a human, non-human mammals, in which inhibition of the JAK/STAT signaling pathway would have a beneficial effect. Patients in need of treatment involving inhibition of the JAK/STAT signaling pathway can be identified using standard techniques known to those in the medical profession. See [0058].
Sebti teaches that the cancer is characterized by abnormal STAT3 pathway activity, or characterized by abnormal JAK2 pathway activity and abnormal STAT3 pathway activity. See claims 7 and 8.
Sebti teaches that the cancer can be an ovarian cancer. See claim 11.
	Sebti teaches that JSI-124 suppresses phosphorylation of STAT3 and JAK2 but not Src. See Figs. 3 & 5, [0018], [0020], [0039], and Examples 2-5.
	Sebti teaches that JSI-124 inhibits STAT3 DNA-binding activity and STAT3-mediated transcription. See Fig. 4, [0019], and Examples 2-5.
	Sebti teaches that JSI-124 increase mouse survival and inhibits tumor growth in mice of various tumors. See Fig. 7, [0022], Example 6.
	Sebti teaches various cucurbitacin analogs which show anti-tumor activity. See Fig. 17 and Example 7.
	Sebti teaches that JSI-124 can be administered to a patient by itself, or co-administered with another compound, such as chemotherapy, immunomodulators. Co-administration can be carried out simultaneously or consecutively. Furthermore, JSI-124 can be administered to a patient as adjunctive therapy. See [0066-0068].
Regarding to claim 8, the responses recited are merely intended results of the method steps positively recited. The Federal Circuit Court noted in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), (quoting Minton v. Nat'/ Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."' Id. Therefore, the wherein clauses of claim 8: “wherein tumor cell growth in the subject's abdomen is inhibited; and/or wherein subcutaneous tumor cell growth in the subject is inhibited; and/or wherein ovarian tumor cell metastases in the subject are inhibited; and/or wherein malignant abdominal fluid (ascites) is inhibited; and/or wherein tumor recurrence is prevented”, are given no weight. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebti (Sebti et al., US 2004/0138189 A1, Publication Date: 2004-07-15, cited in IDS), as applied to claims 1, 2, 7, 8, 14, 18, and 43 above, and further in view of Bukowska (Bukowska et al., Contemp Oncol (Pozn) 19 (5): 350-353, Publication Year: 2015)
Sebti teaches as set forth above. In particular, Sebti teaches identifying a patient in need of treatment involving inhibition of the JAK/STAT signaling pathway, including an ovary cancer patient. See [0058] and claim 11. Sebti teaches that JSI-124 can be administered to a patient by itself, or co-administered with another compound, such as chemotherapy, immunomodulators. Co-administration can be carried out simultaneously or consecutively. See [0066-0068]. In addition, Sebti teaches the subject invention pertains to the treatment of tumors and cancerous tissues and the prevention of tumorigenesis and malignant transformation through the modulation of JAK/STAT3 intracellular signaling.  See Abstract.
However, Sebti does not explicitly teach a chemotherapeutic agent to inhibit the gynecological tumor/ovarian cancer.
Bukowska teaches that drug combinations have been used for treating diseases for many years. There are many advantages of using drug combinations. First of all is the possible increase of efficacy of the therapeutic effect, especially when drugs in sequence differ in their mechanism of action, but give similar effects. Secondly, using drug regimens allows decreasing dosages of each component and thus their toxicity, which results in less severe adverse effects of each. The third reason is minimizing the development of drug resistance, which is a big challenge for modern medicine and very often is the most important limitation and a problem difficult to avoid, especially in cancer and bacterial infections’ treatment, See page 350, Introduction.
Bukowska teaches that combined therapy of ovarian cancer has a long history, and cisplatin and carboplatin are commonly combined with other chemotherapeutics. Cisplatin is a cycle-specific and phase-non-specifi antineoplastic drug. See page 351, col. 1, para. 1.
Bukowska teaches that another drug which is commonly used in the treatment of ovarian cancer in monotherapy as well as in combined therapy is doxorubicin. See page 351, col. 2. Para. 2.
Bukowska teaches that one of the new approaches in ovarian cancer treatment is targeted therapy, in which modulators of signal transmission are used. The combination of such drugs with chemotherapy improves treatment results. Appling substances which might block more than one metabolic pathway may enhance the anticancer therapy effectiveness. See page 352, col. 1, para. 1.
Regarding claim 23, Sebti teaches that JSI-124 can be administered to a patient by itself, or co-administered with another compound, such as chemotherapy, immunomodulators. Co-administration can be carried out simultaneously or consecutively. Furthermore, JSI-124 can be administered to a patient as adjunctive therapy. See [0066-0068]. The precise dosage will depend on a number of clinical factors, for example, the type of patient (Such as human, non-human mammal, or other animal), age of the patient, and the particular cancer under treatment and its aggressiveness. A person having ordinary skill in the art would readily be able to determine, without undue experimentation, the appropriate dosages required to achieve the appropriate clinical effect. See [0057]. Thus, one of ordinary skilled in the art could modify the regimen of the treatment depending upon the age and the size of a subject to be administered, target disease, conditions, route of administration, and the like to reach the specific regimens as claimed.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to identify and treatan ovarian cancer patient with JSI-124 in combination with a chemotherapeutic agent, as taught by Sebti, and to pick cisplatin as the chemotherapeutic agent, as taught by Bukowska, because 1) cisplatin is commonly used in combination therapy for treating ovary cancer; 2) the combination of JSI-124 and cisplatin can possible increase of efficacy of the therapeutic effect, due to their different mechanism of action; 3) the combination might decrease adversary effects; 4) the combination can minimize the resistance development, as recognized by Bukowska. Based on the teaching of Sebti and Bukowska, one of ordinary skilled in the art would have recognized that cisplatin would be a good therapeutic to be used in combination with JSI-124 in ovarian cancer treatment. Given that cisplatin has been widely used in ovarian cancer treatment, one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a more effective composition and treatment for ovarian cancer. 

Claims 1, 2, 8, 14, 18, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Tang et al., Genetics and Molecular Research, 14(1): 2450-2460, Publication Date:2015-03-30).
Tang teaches that ovarian cancer is one of the three kinds of malignant tumors of the female reproductive system. See page 2451, para. 3.
Tang teaches that the JAK-STAT signaling pathway is widespread in living organisms, and plays important roles not only in the growth of the embryo and stem cells, but also in the occurrence and development of tumors. STAT3, an intersection of many signaling pathways, not only participates in many physiological and pathological processes, such as inflammation and autophagy, but also plays a vital role in the process of malignant transformation and proliferation of various tumor cells. In normal cells, the activation of signal transducer and activator of transcription 3 (STAT3) is transient. But in tumor cells, abnormally activated STAT3 upregulates downstream tumor-related genes, and subsequently promotes tumor cell proliferation, angiogenesis and metastasis, inhibits cell apoptosis, and induces immune escape. Therefore, blocking the JAK-STAT signaling pathway may inhibit the proliferation, invasion and metastasis and induce the apoptosis of tumor cells, providing a new approach to improve the outcome of ovarian cancer patients. See page 2451, para. 4.
Tang teaches that WP1066, a small molecule that can selectively block the phosphorylation of STAT3 at tyrosine 705 (Tyr-705) and inhibit the dimer formation of STAT3, See page 2452, para. 1, and Fig. 1.
Tang teaches that WP1066 significantly inhibited the proliferation of both SKOV3 and SKOV3/DDP (a cisplatin-resistant ovarian cancer cell line) cells at 2.5 and 5 µM, See Fig. 2, § Proliferation and clonogenicity of ovarian cancer cells were suppressed by WP1066.
Tang teaches that WP1066 significantly increase apoptosis rates of both SKOV3 and SKOV3/DDP, See Fig. 3, § WP1066 induced the apoptosis of ovarian cancer cells.
Tang teaches that WP1066 could inhibit the invasion capacity of both normal and cisplatin-resistant ovarian cancer cells, See Fig. 4, § Migration and invasion of ovarian cancer cells were suppressed by WP1066.
Tang teaches that WP1066 in combination with cisplatin showed greater proliferation inhibition and increased apoptosis compared to treatment with cisplatin alone for both normal and cisplatin-resistant ovarian cancer cells, See Fig. 5, § WP1066 enhanced the effect of cisplatin on ovarian cancer cells.
Tang teaches that there was a synergistic action between WP1066 and cisplatin on the proliferation and apoptosis of ovarian cancer cells. See, page 2458, para. 1.
Tang teaches that STAT3 inhibition decreases the metastatic potential of ovarian cancer cells. See page 2459, para. 1.
Tang teaches that cisplatin, used as a frontline agent in the treatment of advanced ovarian cancer, is usually associated with chemoresistance. It has been recognized that the overexpression and activation of STAT3 are associated with chemoresis-tance to cisplatin. WP1066 enhanced the anti-tumor capacity of cisplatin in SKOV3 ovarian cancer cells. More interest-ingly, WP1066 also improved the effect of cisplatin on SKOV3/DDP cell proliferation and apoptosis. A synergistic action was noted between WP1066 and cisplatin. These results sug-gest that WP1066 is able to increase the chemosensitivity of ovarian cancer cells to cisplatin and reverse the cisplatin resistance of ovarian cancer cells. See page 2459, para. 2.
Tang teaches that STAT3 is a new therapeutic target of ovarian cancer and in vivo experiments should be performed. See page 2459, para. 3.
Tang teaches as set forth above. However, Tang does not teach treating or preventing a gynecological tumor in a subject comprising identifying a subject with gynecological tumor; and administering to the subject a therapeutically effective amount of WP1066 (a STAT3 activity inhibitor or an inhibitor of the JAK/STAT pathway). 
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a gynecological tumor, e.g. an ovarian tumor, with WP1066 (a STAT3 activity inhibitor) or WP1066 in combination with cisplatin, as suggested by Tang, because there is a need to develop biological methods for ovarian cancer treatment for improving the outcome and prognosis of ovarian cancer patients, See page 2451, para. 3; blocking JAK/STAT pathway provides a new approach to improve the outcome of ovarian cancer patients, See page 2451, para. 4; WP1066 as a STAT3 activity inhibitor show good anti-tumor activities in multiple assays alone or in combination with cisplatin, as taught by Wang. One of ordinary skilled in the art would have recognized that WP1066 could be a good therapeutic agent to treat an ovarian cancer or a cisplatin-resistant ovarian cancer, as suggested by Wang. One of ordinary skilled in the art would have motivated to identify ovarian cancer patients or cisplatin-resistant ovarian cancer patients and to treat the patients with WP1066 or WP1066 in combination with cisplatin, because this provides a better treatment for the patient population. Additionally, one of skill in the art would have been motivated to optimize the timing of treatment with WP1066 and cisplatin to provide optimal therapeutic response.

Claims 1, 2, 8, 14, 16, 18, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al., US 2009/0247495 A1, Publication Date: 2009-10-01).
Xie teaches methods of using cucurbitacin B in the prevention, treatment or management of cancers. See [0007]. The invention provides methods for the prevention, treatment, management, or amelioration of a cancer or a proliferative disorder, or one or more symptoms thereof, said methods comprising administering to a subject in need thereof a prophylactically or therapeutically effective amount of the compositions of the invention, e.g. cucurbitacin B. See [0015], claims 1, 7, and 11.
Xie teaches: In a specific embodiment, with respect to the treatment of cancer, an effective amount refers to the amount of a therapy (e.g., a therapeutic agent) that inhibits or reduces the proliferation of cancerous cells, inhibits or reduces the spread of tumor cells (metastasis), inhibits or reduces the onset, development or progression of cancer or a symptom thereof, or reduces the size of a tumor. See [0042].
Xie teaches: As used herein, the terms "therapies" and "therapy" can refer to any protocol(s), method(s), and/or agent(s) that can be used in the prevention, treatment, management, or amelioration of a disorder (e.g., a proliferative disorder or cancer) or one or more symptoms thereof. See [0043].
Xie teaches that cucurbitacin B treatment down-regulated phosphorylation JAK, STAT3. See [0085], Fig. 40.
Xie teaches methods for inhibiting the growth of cancer cells which manifest a dysfunctional signaling pathway involving STAT3, See [0091].
Xie teaches that cucurbitacin B and cucurbitacin D have anti-tumor activity to multiple ovarian tumor cell lines. See Figs. 22-23.
Xie teaches that cucurbitacin B and cucurbitacin D increase apoptosis of ovarian tumor cells (OVCAR-3). See Fig. 29 & 31.
Xie teaches that the method can treat various cancers, including ovarian carcinoma. See [0132].
Xie teaches that cucurbitacin B can be used in combination with other anti-cancer agent, e.g. a chemotherapeutic agent: cisplatin. See [0112-0117].
Xie teaches that a compound of the invention (e.g. cucurbitacin B) can be administered prior to or subsequent to (e.g. 5 weeks, 6 weeks, 8 weeks, or 12 weeks before or after) the administration of a second therapeutic agent (e.g. a chemotherapeutic agent: cisplatin). See [0023]. 
Xie teaches the subject can be a human subject. See [0147], [0148].
Xie teaches as set forth above. However, Xie does not teach treating or preventing a gynecological tumor in a subject comprising identifying a subject with gynecological tumor; and administering to the subject a therapeutically effective amount of WP1066 (a STAT3 activity inhibitor or an inhibitor of the JAK/STAT pathway. 
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a gynecological tumor, e.g. an ovarian tumor, with cucurbitacin B or D (a STAT3 activity inhibitor) or cucurbitacin B (or D) in combination with cisplatin, as taught by Xie, because cucurbitacin B and cucurbitacin D have anti-tumor activity to multiple ovarian tumor cell lines. One of ordinary skilled in the art would have recognized that cucurbitacin B or D, alone or in combination with cisplatin could be a good therapeutic agent to treat an ovarian cancer. One of ordinary skilled in the art would have been motivated to identify ovarian cancer patients and to treat the patients with cucurbitacin B or D alone or in combination with cisplatin, because this patient population (ovarian cancer patients) is most suitable for a cucurbitacin B or D based therapy, as suggested by Xie. Additionally, one of skill in the art would have been motivated to optimize the timing of treatment with cucurbitacin B or D alone or in combination with cisplatin to provide optimal therapeutic response.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642